Citation Nr: 0503693	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-07 275	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left acromioclavicular 
joint (minor).



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1962 to August 1966.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a July 2001 rating 
decision by the Newark Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
degenerative joint disease of the left acromioclavicular 
joint (minor) and assigned a 20 percent rating effective 
September 8, 1999.  In December 2004, the veteran testified 
at a
personal hearing before the undersigned; a transcript of that 
hearing is of record.  Additional evidence was submitted 
directly to the Board in December 2004 with a waiver of RO 
review.  Inasmuch as the case is being remanded anyway, the 
RO will have the opportunity to initially review the 
additional evidence despite the waiver.  


This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that pertinent medical records remain outstanding.  
In correspondence dated in December 2004, Dr. P.V., D.O., 
specified that he has treated the veteran on a regular basis 
every 90 days for the past 19 years.  Dr. P.V. also indicated 
that he has treated the veteran for severe left shoulder pain 
that affects the range of motion in the shoulder.  It appears 
that Dr. P.V.'s treatment records would show the severity of 
the veteran's left shoulder disability and may have bearing 
on the veteran's claims.  As those records have not yet been 
associated with the claims file, they must be secured.  
Additionally, the veteran reported at his personal hearing in 
December 2004 that Dr. C.H., a private physician, treats him 
regularly for his left shoulder.  As Dr. C.H.'s treatment 
records are not included in the evidence of record, they too 
must be secured.  

In correspondence dated in December 2004, Dr. P.V. indicated 
that the veteran's shoulder pain has become more severe and 
debilitating, which impedes on the range of motion and use of 
the left arm, that the  pain becomes more severe as the 
workday progresses, and that he is unable to perform usual 
work activities due to pain and increased limited motion.  
Based on this correspondence, it appears that the veteran's 
left shoulder disability has increased in severity since his 
last VA examination, in April 2004.  Hence, a new examination 
is warranted.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted in November 2000, and applies in the instant 
case.  The veteran was not provided notice of the VCAA, and 
specifically was not advised to submit everything he has 
pertinent to the claim.  As the case is being remanded 
anyway, there is an opportunity to ensure full compliance 
with all notice requirements of the VCAA without causing 
additional significant delay in the processing of the appeal.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be provided 
notice of the VCAA (VCAA notice letter) 
that is in full compliance with the 
statutes, implementing regulations, and 
precedent interpretative decisions of 
the United States Court of Appeals for 
Veterans Claims.  He must be 
specifically advised to submit 
everything in his possession pertinent 
to his claim.  He should have the 
opportunity to respond.  

2.  The veteran should be asked to 
identify all VA and non-VA treatment 
providers who have treated him for 
degenerative joint disease of the left 
acromioclavicular joint since September 
1999.  The RO should obtain complete 
records (those not already secured) of 
such treatment from all sources 
identified, specifically including 
records of Dr. P.V. and Dr. C.H.  

3.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his left shoulder 
disability.  The claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include range of motion studies 
of the left shoulder with consideration 
of any complaints of pain and of 
limitation of motion due to pain.  Any 
indicated studies, such as X-rays, 
should be accomplished.  All functional 
limitations resulting from the left 
shoulder disability must be identified 
and quantified.  The examiner should 
note whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement of the 
left shoulder, and, if so, the degree 
to which these further limit function.  
If the appellant reports flare-ups, the 
examiner should offer an opinion as to 
whether there would be additional 
limits on function during flare-ups, 
and if feasible, express this in terms 
of additional degrees of limitation of 
motion during the flare-ups.  The 
examiner should explain the rationale 
for all opinions given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 

requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

